Citation Nr: 1533829	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.W., his caregiver




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to March 1958.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2014 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  He perfected a timely appeal to that decision.  In November 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

On July 30, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the videoconference hearing is of record.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he is entitled to SMC based on the need for aid and attendance as a result of his service-connected disabilities.  Service connection is currently in effect for degenerative arthritis of the right knee, with total knee replacement, associated with left knee injury with degenerative bone and joint changes status post knee replacement (60 percent disabling); chronic pan sinusitis, rhinitis, with bilateral radical sinus surgery (50 percent disabling); left knee injury with degenerative bone and joint changes, status post knee replacement (30 percent disabling); and scar, left knee, associated with left knee injury (10 percent disabling).  He maintains that these disabilities render him highly dependent upon others.  

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability (ies), a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  

The criteria for determining that a veteran is so helpless as to be in need for aid and attendance are contained in 38 C.F.R. § 3.352(a) (2014), which provides that the following factors will be accorded consideration: (1) inability of a veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a).  

SMC also is payable under 38 U.S.C.A. § 1114(s) if a veteran has a single service- connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2) (2014).  

The Veteran is currently receiving a total disability rating based on individual unemployability (TDIU).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  

The Veteran underwent A&A examination in February 2014.  At that time, the examiner stated that the Veteran suffers from congestive heart failure (CHF), diabetic neuropathies, cerebrovascular accident (CVA), diabetes mellitus, and osteoarthritis of both knees.  The examiner noted the Veteran's home health aide prepared his meals because he is unable to stand.  The examiner related that the Veteran had limited mobility, limitation bending over, restrictions in his legs, and he needed assistance with dressing; however, he did not require nursing home care.  The examiner indicated that the Veteran presented to the examination in a wheelchair; he needed assistance to the examining table.  The Veteran was unable to lift his legs and was unable to stand for any length of time.  He was able to manage his own VA benefits.  The Veteran did not have any limitations of his upper extremities.  The examiner noted that the Veteran's osteoarthritis of the knees affects his ability to perform self-care because the pain in his legs prevent him from standing for long periods; it was noted that he was currently receiving physical therapy for his legs.  It was noted that the Veteran leaves the house approximately three times per week for medical appointments, and he needs assistance getting in and out of his vehicle.  

Subsequent treatment records from the Cleveland VAMC, dated from September 3, 2013 through December 12, 2014, reflect that the Veteran continues to receive clinical evaluation for his disabilities.  A health care note, dated in August 2014, stated that the Veteran needed assistance with activities of daily living.  

As noted above, the Veteran was afforded a VA A&A and housebound examination in February 2014; however, the Board finds that examination to be inadequate.  Significantly, the examiner noted that the Veteran suffered from several disabilities, including CHF, diabetic neuropathies, cerebrovascular accident (CVA), diabetes mellitus, and osteoarthritis of both knees.  The records also reflect that the Veteran received ongoing treatment for colon cancer.  While the examiner indicated that the Veteran needed assistance with dressing, he did offer an opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, attending to the wants of nature, or feeding himself, or to protect himself from the hazards of his daily environment, due to his disabilities.  See Under 38 U.S.C.A. § 5103A (d) (2).  Hence, the RO should arrange for the Veteran to undergo VA A&A/housebound examination, by an appropriate physician, at a VA medical facility.  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the claim. 

The Board notes that in evaluating the service-connected disabilities of the lower extremities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding VA treatment records, including any records for the period since August 2014.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for an examination to determine if he has a need for regular aid and attendance due to his service-connected disabilities.  The VBMS records should be made available to the examiner for review before the examination.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current service-connected disabilities.  The examiner should render an opinion as to whether the Veteran's service-connected disabilities alone, and only those service-connected disabilities, at least as likely as not (a probability of 50 percent or greater) (1) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime), or (2) render him so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  A rationale for all opinions expressed should be provided.

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim of entitlement to SMC based on the need of aid and attendance.  If any determination remains unfavorable to the Veteran in any way, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




